Citation Nr: 0735522	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.   
 
2.  Entitlement to service connection for a right shoulder 
disability.   
 
3.  Entitlement to service connection for bilateral hip 
disabilities.   
 
4.  Entitlement to service connection for a low back 
disability.   
 
5.  Entitlement to an initial rating higher than 30 percent 
for an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had service in the Army Reserve including 
verified periods of active duty from January 1998 to May 
1998, September 1999 to May 2000, and from January 2003 to 
May 2004.  She also had additional service in the Army 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision 
that granted service connection and a 30 percent rating for 
an anxiety disorder, effective May 10, 2004.  That decision 
also denied service connection for bilateral knee 
disabilities, a right shoulder disability, bilateral hip 
disabilities, and for a low back disability.  In August 2007, 
the veteran testified at a Travel Board hearing.  

The issues of entitlement to service connection for bilateral 
knee disabilities, a right shoulder disability, bilateral hip 
disabilities, and for a low back disability, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

The veteran's anxiety disorder is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to various symptoms.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for an anxiety disorder 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R § 4.130, Diagnostic Code 9400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in July 2004 letter, the RO provided notice as 
to the evidence necessary to substantiate the claims, 
including the need to submit evidence of current disability.  
Following the grant of service connection, in a December 2006 
letter, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence she 
has in her possession that pertains to the claim.  The 
October 2006 letter also advised the veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, VA examination reports, a lay 
statement, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  She has been an active participant 
in the claims process.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  her contentions and hearing 
testimony; service medical records; post-service private and 
VA treatment records; VA examination reports; and a lay 
statement.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet.App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9400.  The General Rating 
Formula for Mental Disorders provides that a 30 percent 
rating is warranted for generalized anxiety disorder where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversion normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51 to 60 indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 indicates the examiner's assessment of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well and having 
some meaningful interpersonal relationships.  A GAF score of 
71 to 80 indicates, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2007).  Accordingly, GAF Scores ranging 
from 52 to 75 do not automatically equate to any particular 
percentage in the Rating Schedule.  Rather, they are but one 
factor to be considered in conjunction with all the other 
evidence of record.  

The RO has assigned a 30 percent rating for an anxiety 
disorder, effective May 10, 2004 (the effective date of 
service connection).  

A July 2004 VA psychiatric examination report noted the 
veteran reporting that she had some symptoms of depression 
when she was overseas in Iraq.  She stated that there was one 
time when she felt suicidal ideation, but that she did not 
develop a plan.  She noted that such occasion was 
approximately in the middle of her tour.  The veteran 
indicated it was particularly difficult when, on three 
different occasions, they were scheduled to go home and that 
on each occasion, their departure was suspended.  She stated 
that such was very hard on her.  She related that her morale 
was low and that such was due in part to her commander who 
she and others felt was not very good.  It was noted that the 
veteran reported that shortly after she returned stateside, 
she had panic attacks and heightened anxiety reactions to 
certain cues.  She stated that various noises would bother 
her and that sometimes at the sight of something on the road 
she would feel increased anxiety.  She noted that not too 
long ago she was going into a restaurant and that there was 
Arabic writing on the door and that such caused her to become 
immobilized and she feared for her life.  The veteran 
indicated that she felt that perhaps there was somebody 
waiting on the other side of the door to kill her or to do 
her harm.  She indicated that she would sometimes have dreams 
that were somewhat disturbing and that she would sometimes 
wake up in her bed and everything would seem surreal.  The 
veteran reported that she also would have panic attacks or an 
increase in her anxiety reaction when she had to go under 
bridges, when there was a lot of traffic on the road, or if 
she had to drive over something on the road.  It was noted 
that she denied a hesitancy to go out from her home.  

The veteran indicated that the longest period of heightened 
arousal was about one and a half hours and that such occurred 
a few months earlier when she was driving on the highway.  It 
was noted that the veteran's symptoms of panic and heightened 
anxiety consisted of an increased in sweating, an increase in 
shakiness, sometimes difficulty breathing, a feeling of 
heaviness of the chest, and sometimes suffering a surreal or 
depersonalized feeling and hypervigilence.  She reported that 
her family did note some increase in edginess and jumpiness 
when she first got back from Iraq, but that she thought some 
of those symptoms were beginning to subside somewhat.  The 
veteran also related that she was over-reactive to noises and 
that she would look behind herself all the time.  She stated 
that she was somewhat more hypervigilent and that she was 
more distrusting of people in general.  It was noted that 
other cues the veteran mentioned were such things as smoke 
rising from a smokestack or people in idle chatter about the 
war in Iraq.  The veteran indicated that her current work 
ethic was not what it was before she went to war, in part, 
due to some preoccupation and, in part, due to struggles with 
initiating efforts.  She stated that the first time she felt 
depressed was a couple of years before she departed for Iraq.  
It was noted that she thought it perhaps might have been due 
to worries about being activated.  She reported that she felt 
some mild general symptoms of lowered mood at that time.  She 
stated that she did have depressive symptoms when she was in 
Iraq and that she felt such symptoms were presently getting 
somewhat better.  The veteran indicated that her self-esteem 
and appetite were improving.  It was noted that she denied 
having a sleep disorder or sleep deprivation other than 
occasional bad dreams.  It was reported that there was no 
psychosis and no obsessive-compulsive disorder as well as no 
alcohol or drug abuse disorders or history thereof.  

The veteran reported that her parents had an intact marriage, 
that she had an older brother, and that her family life was 
fairly normal.  The veteran reported that she had a high 
school degree, that she had a two-year degree, and that she 
was in the process of getting another degree when she was 
activated approximately one month before graduation in 
veterinary technology.  The veteran indicated that she 
presently worked in customer service.  

The examiner reported that the veteran made good eye contact, 
and that she was friendly and cooperative.  The examiner 
stated that her psychomotor activity level was within normal 
limits, that her speech was normal in mechanics and content, 
and that her manner was disclosing and cooperative.  It was 
noted that the veteran's mood was neutral.  The examiner 
indicated that the veteran's affect was appropriate to 
content and that she was oriented in all spheres.  The 
examiner reported that the veteran's thought processes were 
linear and coherent and that she had no current suicidal or 
homicidal thoughts or psychosis.  The examiner stated that 
the veteran's insight and judgment appeared intact.  The 
diagnosis was anxiety disorder.  A GAF score of 70 to 75 was 
assigned.  The examiner commented that the veteran had 
developed panic-like symptoms since her return from Iraq 
consisting of chest heaviness, some difficulty with 
breathing, some increase in sweating, an increase in 
hypervigilance, and a sense of surreal or de-realization 
feelings.  The examiner remarked that such symptoms resulted 
from particular cues to her experiences of danger while in 
Iraq.  The examiner indicated that the veteran had some mild 
depressive symptoms that originated shortly before she was 
deployed and that were most prominent when she was actually 
deployed.  It was noted that such symptoms presently appeared 
to be remitting.  The examiner stated that the veteran's 
anxiety might resolve with time and adjustment to post Iraq 
experiences.  The examiner commented that the veteran did 
have some symptoms of increased anxiety as a result of her 
experiences in the Iraqi War.  

VA treatment records dated from February 2006 to March 2006 
show that the veteran was treated for disorders including 
anxiety problems.  A February 2006 Gulf War Registry 
evaluation noted a psychosocial history of a possible anxiety 
disorder.  The assessment included nightmares and anxiety.  

An August 2006 VA psychiatric examination report noted that 
the veteran reported continuing symptoms of her anxiety 
including nightmares, excessive vigilance, startle response, 
insomnia, flashbacks or memories that bother her, and being 
upset by crowds or warnings.  She indicated that, for the 
most part, her symptoms remained the same and that some were 
a little better or improved.  It was noted that the veteran 
did not report any remissions of her anxiety disorder since 
last seen and that she had not undergone any psychiatric 
treatment since then, although she had been home for one 
year.  The veteran reported that she had been employed full-
time for the past two years and that her work was going well 
as a veterinary technician.  It was noted that the veteran 
maintained her friendships and relationships, but that she 
did report being a shy person all her life.  

The veteran reported that her nightmares would occur 
approximately once every two months and that they were 
somewhat improved.  It was noted that the veteran had 
vigilance, guardedness, and watchfulness and that she was 
easily startled and on edge.  She indicated that sometimes 
seeing something in the middle of the road would cause great 
concern.  It was reported that she likened such an event to 
being in the Middle East where there were land mines or 
improvised explosive devices.  She stated that that such 
problem remained the same.  The veteran also described 
flashbacks with triggers that varied and that would sometimes 
occur twice a day and sometimes not at all for a day.  She 
reported that she also had memories of her assignment every 
day, that they were bad memories, and that the memories 
remained the same.  It was noted that the veteran denied any 
hallucinations.  The veteran indicated that she avoided 
crowds and that such remained the same.  She also reported 
that reports of the war still set her off and that they still 
remained the same.  She indicated that overall, she continued 
to have problems and that none had worsened, and some had 
improved.  

The veteran stated that her current problems rarely affected 
her work.  She noted that sometimes she would stop to gather 
her thoughts to go on.  She also noted that she might stop 
shopping trips and have to leave a mall.  The veteran 
reported that in restaurants, she had to see all the people 
there as well as the door, and that she preferred to sit with 
her back to the wall.  The examiner noted that the veteran's 
medical problems did affect her and from what he could 
gather, they did cause some limitations in her functioning.  
The veteran reported that she retained good contact with her 
family.  She stated that she began working as a veterinarian 
technician in 2004.  She noted that she had been working for 
two years and stated that it was going well.  It was noted 
that she was a single woman without children.  The veteran 
indicated that she maintained her friendships and 
relationships and that she relaxed in her off hours by going 
backpacking, hiking, and reading.  

The examiner reported that the veteran was cooperative, open, 
smiling, and responsive.  The examiner stated that her eye 
contact was good, that her mood was serious, and that her 
affect had range.  It was noted that the veteran's speech was 
brief and that her answers were to the point.  The examiner 
indicated that the veteran was verbal and intelligent, that 
her thought processes were logical and goal-directed, and 
that her thought contact was appropriate.  The examiner noted 
that the veteran described herself as intermittently anxious, 
but that she denied suicidal ideation.  It was reported that 
in Iraq, she remembered being quite depressed because she 
felt she had been lied to, in that she expected to be rotated 
out.  The examiner noted that the veteran denied homicidal 
ideation, auditory hallucinations, and visual hallucinations.  
The examiner stated that the veteran was oriented times three 
and that she was not psychotic.  The examiner indicated that 
the veteran was employed full-time and that her work was 
going well.  It was noted that she had some distractibility 
when reminders or triggers of the war would set her off, and 
at time because of her physical and mental limitations.  

As to an impression, the examiner indicated that the veteran 
met the criteria for generalized anxiety disorder.  It was 
noted that the veteran faced death to herself and others and 
that she had close calls while serving in Iraq.  The examiner 
stated that the veteran was in dangerous situations and that 
now, after returning from 
Iraq two years earlier, she continued to be anxious, on edge, 
vigilant, alert, and sometimes fearful of danger in her every 
day life.  The diagnosis was generalized anxiety disorder.  A 
GAF score of 52 was assigned.  The examiner indicated that 
the veteran had a depressed mood secondary to her general 
medical condition, subject to medical verification, from 
tendon inflammation, tinnitus, shoulder pain, lower back 
pain, knee pain, and an ankle injury.  

The medical evidence discussed above shows that the veteran 
is employed full-time as a veterinarian technician.  She 
reported that she had been working for two years and that it 
was going well.  The veteran is single and has no children 
and reports that she has good contact with her family.  She 
indicated that she has maintained her friendships and 
relationships.  The most recent August 2006 VA psychiatric 
examination report indicated a GAF score of 52, suggesting 
moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning.  At the August 2006 VA 
examination, the veteran indicated that her current problems 
rarely affected her work and that sometimes she would stop to 
gather her thoughts to go on.  However, the examiner noted 
that the veteran's medical problems did affect her and from 
what he could gather, they did cause some limitations in 
functioning.  The examiner also noted that the veteran 
continued to be anxious, on edge, vigilant, alert, and 
sometimes fearful of danger in her every day life.  The prior 
July 2004 VA psychiatric examination report related a GAF 
score of 70 to 75, suggesting not more than mild symptoms.  
Viewing all the evidence, the Board notes that the veteran's 
anxiety disorder is no more than 30 percent disabling.  

The Board cannot conclude based on the psychiatric 
symptomatology that her anxiety disorder alone is productive 
of occupational and social impairment with reduced 
reliability and productivity due to various symptoms, as 
required for a 50 percent schedular rating.  The veteran has 
not been shown to have such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impaired abstract thinking; disturbances of motivation and 
mood; or difficulty in establishing and maintaining effective 
work and social relationships which are indicative of such a 
rating.  Neither the medical evidence nor the veteran's own 
statements regarding her condition would support such a 
finding.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's anxiety disorder has been no more than 30 percent 
disabling since May 10, 2004, when service connection became 
effective.  

As the preponderance of the evidence is against the claim for 
a higher rating for an anxiety disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

ORDER

An initial higher rating for an anxiety disorder is denied.  


REMAND

The other issues on appeal are entitlement to service 
connection for bilateral knee disabilities, a right shoulder 
disability, bilateral hip disabilities, and for a low back 
disability.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to her claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran had service in the Army Reserve including 
verified periods of active duty from January 1998 to May 
1998, September 1999 to May 2000, and from January 2003 to 
May 2004.  While service medical records for the veteran's 
periods of service from January 1998 to May 1998 and from 
January 2003 to May 2004 are of record, the service medical 
records for her period of active duty from September 1999 to 
May 2000 are not.  

The October 2004 VA general medical examination report 
specifically noted that the veteran was still in the Army 
Reserve, more than five months after the period of active 
duty that ended in May 2004.  The examiner diagnosed 
bilateral knee, right shoulder, bilateral hip, and low back 
disabilities at that time.  Additionally, a March 2006 VA 
treatment entry noted that the veteran left the military in 
August 2005.  

There is also evidence of treatment for left hip complaints 
in April 1999 and right shoulder problems in May 2001, 
apparently during periods when the veteran was not on active 
duty.  Moreover, chiropractic reports noted a history of some 
back symptoms when she was 14 years old and did physical 
therapy at that time.

The Board notes that the veteran has not been afforded a VA 
examination with an opinion provided after a review of the 
entire claims folder, as to her claims for service 
connection.  Such an examination is necessary in this matter.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

        
Accordingly, the issue is REMANDED for the following:  

1.  Contact the National Personnel 
records Center (NPRC), or any other 
appropriate service department office, to 
request that a search be conducted for 
all medical records pertaining to the 
veteran during her period of active duty 
from September 1999 to May 2000, and 
during any additional reserve service.  
The results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
veteran informed of any negative results.  

2.  Ask the veteran to identify all 
medical providers who have treated her 
for her claimed problems before, during, 
and after her military service.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature of the veteran's claimed bilateral 
knee, right shoulder, bilateral hip, and 
low back disabilities, if any, and provide 
an opinion as to their relationship to the 
veteran's periods of service.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished, including 
X-ray reports.  

The examiner should indicate whether any 
chronic disorders of the knees, hips, 
right shoulder, and low back exist and if 
so, provide diagnoses for such.  Based on 
a review of historical records and 
generally accepted medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to whether it 
is as likely as not (50 percent or greater 
possibility) that any diagnosed knee, 
right shoulder, hip, and low back 
disabilities are related to the veteran's 
periods of service. If the examiner opines 
that there is a relationship between the 
back, left hip, and/or right shoulder and 
service, the examiner should also comment 
whether the any of those conditions 
existed prior to her periods of active 
duty and if so, whether they were 
permanently worsened beyond normal 
progression by service.  

4.  Thereafter, review the veteran's 
claims for service connection for service 
connection for bilateral knee 
disabilities, a right shoulder disability, 
bilateral hip disabilities, and a low back 
disability.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and her representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


